  Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 1 of 6 PageID 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

REPURPOSED THERAPEUTICS, INC.
D/B/A DEFENDER PHARMACEUTICALS,
INC., a Florida corporation,

               Plaintiff,

vs.                                                      CASE NO:

BOSTON BIOTECH CONSULTANTS, LLC,
a Massachusetts limited liability company,

               Defendant.
                                                     /


                            COMPLAINT AND JURY TRIAL DEMAND

       The plaintiff, Repurposed Therapeutics, Inc. d/b/a Defender Pharmaceuticals, Inc.

(“RTI”), through its undersigned counsel, hereby sues the defendant, Boston Biotech

Consultants, LLC (“Boston Biotech”), and alleges:

                                   GENERAL ALLEGATIONS

                                 Parties, Jurisdiction, and Venue

       1.      This is an action for, among other things, damages in excess of $75,000.00,

exclusive of interest, costs, and attorneys’ fees.

       2.      RTI is a Florida corporation with its principal place of business located in Tampa,

Florida. Thus, RTI is a citizen of Florida.

       3.      Boston Biotech is a Massachusetts Limited Liability Company with its principal

place of business located in Bolton, Massachusetts.       Thus, Boston Biotech is a citizen of

Massachusetts.

       4.      The sole member of Boston Biotech is Robert Tuttle. Mr. Tuttle is a citizen of

Massachusetts.
  Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 2 of 6 PageID 2



        5.       Boston Biotech is subject to personal jurisdiction in the State of Florida pursuant

to Florida Statutes § 48.193 because, without limitation, Boston Biotech (a) operated, conducted,

engaged in, or carried on business in Florida, or engaged in substantial and not isolated activity

within Florida; (b) committed tortious acts within Florida, individually or through its agents; and

(c) breached a contract in Florida by failing to perform acts required by the contract in Florida.

        6.       This Court also has personal jurisdiction over Boston Biotech pursuant to Federal

Rule of Civil Procedure 4(K)(1)(a) by virtue of Boston Biotech transacting, doing, and soliciting

business in this District, and because Boston Biotech committed acts giving rise to this action in

this District.

        7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, in that: (a) this is an action between a citizen of a foreign state and a citizen of the State of

Florida; and (b) the amount in controversy herein exceeds $75,000.00, exclusive of interest,

costs, and attorneys’ fees.

        8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                              The Independent Contractor Agreement

        9.       Boston Biotech and RTI entered into an Independent Contractor Agreement dated

July 13, 2017 (the “Agreement”), attached hereto as Exhibit A.

        10.      The Agreement provides that Boston Biotech “will be assisting RTI with a HHS

BARDA BAA Response as a White Paper proposal submission (“White Paper”) to the

Department of Health and Human Services (HHS) Biomedical Advanced Research and

Development Authority (BARDA).”

        11.      RTI engaged Boston Biotech to provide the highest level of quality and greatest

chances of success for the submission of the White Paper proposal to BARDA.

        12.      More specifically, Boston Biotech agreed to the following:

                                                  2
Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 3 of 6 PageID 3



           a.      Boston Biotech will provide the services of Dr. Robert Tuttle and other

    Senior Principal Associates of Boston Biotech onto the project team as needed to provide

    expert best efforts consultation to the project team in attending a BARDA Tech Watch

    Meeting in Washington DC and in preparation of the relevant RTI BARDA White Paper

    Proposal drafts to the relevant BARDA BAA solicitation for advanced R&D nerve agent

    therapy funding.

           b.      Dr. Tuttle of Boston Biotech and other Senior Principal Associates of

    Boston Biotech onto the project team as needed will make best efforts to participate in all

    requested project teams, calls and any remote meetings such as Go to Meetings or site

    meetings at RTI and/or Washington DC etc. as requested by RTI in order to provide

    expert guidance on the content or direction of the project.

           c.      Dr. Tuttle and or other Senior Associates of Boston Biotech onto the

    project team as needed will provide previously recognized expert guidance on the

    proposed project scope to ensure alignment with BARDA strategic priorities, during the

    proposal preparation and/or proposal draft review periods.

           d.      Dr. Tuttle and/or other Senior Associates of Boston Biotech onto the RTI

    BARDA White Paper project team as needed will provide expert guidance on the content

    and form of the application to possibly include, but not exclusive of:

                   i.      Strategic Approach for BARDA funding

                   ii.     BARDA White Paper Structure

                   iii.    BARDA White Paper technical review

                   iv.     BARDA White Paper draft revisions

                   v.      BARDA White Paper draft Red Team Reviews



                                             3
  Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 4 of 6 PageID 4



                        vi.     BARDA CONOPS alignment review

                        vii.    White Paper Proposal Polishing and Final Draft for RTI

                submission

                        viii.   Quad Chart and cover letter preparation

                        ix.     Costing Review to align with BARDA IGCE

        13.     The Agreement also set forth the payment of fees for services rendered. Under the

agreement, RTI paid Boston Biotech $231,340.25 to provide expert best efforts consultation to

assure the greatest chance for success of RTI’s white paper proposal to BARDA.

                                RTI’S WHITE PAPER PROPOSAL

        14.     RTI informed Boston Biotech that the Food and Drug Administration (“FDA”)

was willing to advise RTI regarding the preparation and submission of its White Paper to

BARDA and provide RTI feedback before submission to BARDA.

        15.     Also, BARDA recommended that RTI submit its draft White Paper to the FDA

for review and comments before submission.

        16.     BBC told RTI that acceptance of the White Paper by BARDA and a request for a

full proposal from BARDA was a “slam dunk”. BBC informed RTI that FDA feedback was not

necessary.

        17.     Based upon BBC’s representations, RTI followed BBC’s advice and did not seek

feedback from the FDA before the White Paper was submitted to BARDA.

        18.     On August 20, 2018, BBC informed RTI that the draft White Paper was nearing

completion. However, RTI had not been provided any drafts of the White Paper from Boston

Biotech.

        19.     On September 28, 2018, RTI received email correspondence from Boston Biotech

stating, in relevant part, the following:

                                                 4
  Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 5 of 6 PageID 5



                Today Bob instructed me that the white paper and the techwatch both
                needed to be submitted today, even despite the ongoing discussions. He
                instructed me that the several items that I had brought to everyone’s
                attention, and were still subjects of discussion, were acceptable as-is, and
                could be further addressed/clarified during the full proposal. He instructed
                that both the TechWatch and the White paper had to be submitted by 5pm
                today (which I have done – see separate email).

        20.     Boston Biotech, without authority or approval from RTI, submitted an incomplete

and inaccurate White Paper proposal to BARDA.

        21.     On November 28, 2018, BARDA rejected RTI’s White paper proposal and did

not invite RTI to submit a Full Proposal.

        22.     BARDA’s rejection correspondence identified weaknesses in the White Paper

Proposal including lack of clarity in the submission, lack of evidence, and inaccuracies that

caused a concern that RTI lacked the necessary expertise for the program.

        23.     All conditions precedent to the maintenance of the causes of action set forth

herein have occurred or have been waived.

                                           COUNT I
                                      BREACH OF CONTRACT

        24.     This is an action for damages exceeding $75,000.00, excluding interest, costs, and

attorneys’ fees, and all other available relief.

        25.     RTI incorporates herein by reference the allegations set forth in paragraphs 1-22

above as if fully set forth herein.

        26.     Boston Biotech materially breached the Agreement by, without limitation:

                a.      Submitting a White Paper proposal on behalf of RTI without authorization

        or approval.

                b.      Submitting a White Paper proposal to BARDA containing numerous

        inaccuracies and omissions resulting in the rejection of the proposal by BARDA.


                                                   5
 Case 8:19-cv-00151-MSS-JSS Document 1 Filed 01/21/19 Page 6 of 6 PageID 6



              c.      Failing to provide the services agreed upon and paid for by RTI.

       27.    As a direct and proximate result of Boston Biotech’s breach of the Agreement,

RTI has suffered, and continues to suffer, damages.

       WHEREFORE, RTI respectfully requests that the Court enter judgment against Boston

Biotech awarding RTI compensatory, special, incidental, consequential and such other relief and

remedies permitted by law or equity.

                                   JURY TRIAL DEMAND

       RTI hereby demands a jury trial on all issues so triable.

Dated: January 21, 2019
                                                    /s/ Robert L. Rocke
                                                    Robert L. Rocke, Esq. (FBN 710342)
                                                    Email: rrocke@rmslegal.com
                                                    Jonathan B. Sbar, Esq. (FBN 131016)
                                                    Email: jsbar@rmslegal.com
                                                    ROCKE, McLEAN & SBAR, P.A.
                                                    2309 S. MacDill Avenue
                                                    Tampa, FL 33629
                                                    Telephone: 813-769-5600
                                                    Facsimile: 813-769-5601
                                                    Attorneys for Plaintiff




                                                6
